Case: 20-40783     Document: 00515931575         Page: 1     Date Filed: 07/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      July 9, 2021
                                  No. 20-40783
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Julian Solorzano-Gonzalez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:19-CR-999-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Julian
   Solorzano-Gonzalez has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Solorzano-Gonzalez has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40783     Document: 00515931575         Page: 2   Date Filed: 07/09/2021




                                  No. 20-40783


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.
         We note, however, that there is an apparent clerical error in the
   written judgment with respect to the date when the offense ended.
   Accordingly, we REMAND for correction of the clerical error in the written
   judgment in accordance with Federal Rule of Criminal Procedure 36.




                                       2